      Case 2:20-cv-00947-TLN-DB Document 14 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW KEENE FOWERS,                              No. 2:20-cv-00947-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    PAUL ARTLEY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims a device was inserted in his body and is being used to torture him.

19   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

20   and Local Rule 302.

21          On November 3, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 13.) Plaintiff has

24   not filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ///

28   ///
                                                        1
     Case 2:20-cv-00947-TLN-DB Document 14 Filed 01/15/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed November 3, 2020 are ADOPTED IN FULL;

 3         2. The Complaint is DISMISSED without leave to amend;

 4         3. Plaintiff’s motion to proceed in forma pauperis (ECF No. 6.) is DENIED as moot; and

 5         3. The Clerk of Court is directed to close the case.

 6   DATED: January 13, 2021

 7

 8

 9

10                                                                Troy L. Nunley
                                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
